Case 2:19-cv-11458-GAD-APP ECF No. 112 filed 09/18/20      PageID.5548    Page 1 of 12




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

             ISPINE, PLLC,

                Plaintiff,
                                                     Case No. 19-cv-11458
                   v.
                                              UNITED STATES DISTRICT COURT JUDGE
ALLSTATE PROPERTY AND CASUALTY INS.                   GERSHWIN A. DRAIN
               CO.,

               Defendant.

                                   /
     OPINION AND ORDER (1) DENYING DEFENDANT’S MOTION TO
     STRIKE [#103]; AND (2) ORDERING PLAINTIFF’S COUNSEL TO
                     COMPLY WITH SANCTIONS

                                 I. INTRODUCTION

       On April 26, 2019, Plaintiffs Surgical Center of Southfield, LLC, d/b/a

 Fountain View Surgery Center and ISpine, PLLC filed the instant action in the

 Wayne County Circuit Court for the State of Michigan. See ECF No. 1-2. On May

 17, 2019, Defendant Allstate Property and Casualty Insurance Company

 (“Defendant”) removed this matter to this Court. See ECF No. 1. The parties entered

 a stipulated order on July 31, 2019 dismissing without prejudice the “claims for

 medical services relating to Surgical Center of Southfield d/b/a Fountain View

 Surgery.” ECF No. 10, PageID.93. Plaintiff Surgical Center of Southfield d/b/a

 Fountain View Surgery Center and Defendant agreed to resolve their dispute through

                                          1
Case 2:19-cv-11458-GAD-APP ECF No. 112 filed 09/18/20         PageID.5549    Page 2 of 12




 another case in this District before the Honorable Paul D. Borman, Surgical Center

 of Southfield LLC d/b/a Fountain View Surgery Center (Brian Slating) v. Allstate

 Insurance Company, 19-cv-10991-PDB-APP, which closed in August 2019. Id. at

 PageID.94.

          Presently before the Court is Defendant’s Motion to Strike ISpine PLLC’s

 Motion for Summary Judgment,1 filed on June 3, 2020. ECF No. 103. Plaintiff

 ISpine, PLLC (hereinafter, “Plaintiff”) filed a Response on June 11, 2020. ECF No.

 104. Defendant filed a Reply on June 17, 2020. ECF No. 105. Upon review of the

 parties’ briefs, the Court concludes that oral argument will not aid in the disposition

 of this matter. Accordingly, the Court will resolve Defendant’s Motion to Strike on

 the briefs. See E.D. Mich. L.R. 7.1(f)(2). For the reasons that follow, the Court will

 DENY Defendant’s Motion to Strike [#103]. However, the Court will ORDER

 Plaintiff’s counsel to comply with the sanctions explained at the conclusion of this

 Opinion and Order.

                                   II. BACKGROUND

         Plaintiff’s claims stem from a motor vehicle accident on August 25, 2018.

 ECF No. 34, PageID.671. On that date, insured Brian Slating endured spinal injuries

 which eventually resulted in an outpatient procedure.         Id.   Plaintiff provided

 treatment to Mr. Slating between February 20, 2019 and April 17, 2019. ECF No.


 1
     Plaintiff filed its Motion for Summary Judgment on May 29, 2020. ECF No. 101.
                                           2
Case 2:19-cv-11458-GAD-APP ECF No. 112 filed 09/18/20        PageID.5550    Page 3 of 12




 87, PageID.3341. Mr. Slating has claimed entitlement to benefits from Defendant

 through the insurance policy issued to his ex-girlfriend, Brandy Powers, in a separate

 action in the Oakland County Circuit Court, Brian Slating v. Brandy Powers, Connie

 Elizabeth Owen, and Allstate Insurance Company, 18-169945-NI. See ECF No. 99-

 1, PageID.4582.

       Plaintiff asserts that it prepared and mailed a bill to Defendant for the

 treatment at issue in this action. ECF No. 87, PageID.3341. Defendant allegedly

 received this bill on March 11, 2019. Id. Plaintiff then filed the instant action on

 April 26, 2019 in the Wayne County Circuit Court, ECF No. 1-2, before it was

 removed to this Court on May 17, 2019, ECF No. 1. In its Complaint, Plaintiff

 alleges Defendant violated Michigan’s No-Fault Act and seeks declaratory relief for

 the outpatient services and surgical facility medical treatment it provided to Mr.

 Slating on February 28, 2019. Id. (citing ECF No. 1-2, PageID.13).

       In its present Motion, Defendant moves to have Plaintiff’s Motion for

 Summary Judgment, which was timely filed on May 29, 2020, stricken for alleged

 violations of the Federal Rules of Civil Procedure. ECF No. 103-1. Specifically,

 Defendant claims that Plaintiff’s Motion for Summary Judgment violates (1) Rule

 56 by “basing its request for relief on an unsigned statement that improperly contains

 legal conclusions, opinions, and conclusory allegations”; and (2) Rule 5.2 by

 “improperly filing personal information.” Id. at PageID.4912. Defendant argues


                                           3
Case 2:19-cv-11458-GAD-APP ECF No. 112 filed 09/18/20        PageID.5551    Page 4 of 12




 that Plaintiff’s Motion for Summary Judgment is “yet another filing in this action

 riddled with violations of the Federal Rules of Civil Procedure.” Id.

       Plaintiff opposed Defendant’s Motion on June 11, 2020, arguing, among other

 things, that the COVID-19 pandemic has “wrought extreme hardships” on it and its

 counsel. ECF No. 104-1, PageID.4972. In addition to responding to Defendant’s

 arguments related to the alleged violations, Plaintiff seeks the following relief from

 the Court: (1) an amendment of the Court’s scheduling order pursuant to Federal

 Rule of Civil Procedure 16(b)(4); and (2) an “Amendment of the pleading” pursuant

 to Federal Rule of Civil Procedure 15(a). Id. at PageID.4976. Defendant filed its

 Reply on June 17, 2020. ECF No. 105.

                                III. LAW & ANALYSIS

       Motions to strike are generally controlled by Federal Rule of Civil Procedure

 12(f). Rule 12(f) states that “[t]he court may strike from a pleading an insufficient

 defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R.

 Civ. P. 12(f). The federal rules designate pleadings as a complaint and answer; an

 answer to a counterclaim; an answer to a crossclaim; a third-party complaint; an

 answer to a third-party complaint; and a reply to an answer. See Fed. R. Civ. P. 7(a).

 Here, Defendant seeks to strike Plaintiff’s Motion for Summary Judgment, which is

 not a pleading under Rule 7(a), and therefore Rule 12(f) does not apply.




                                           4
Case 2:19-cv-11458-GAD-APP ECF No. 112 filed 09/18/20        PageID.5552    Page 5 of 12




       In its present Motion, Defendant relies on the Court’s “inherent power to

 protect[] the due and orderly administration of justice and … maintain[] the authority

 and dignity of the court[.]” Bowles v. City of Cleveland, 129 Fed. Appx. 239, 241

 (6th Cir. 2005) (internal citation and quotation marks omitted). Defendant asserts

 that Plaintiff’s Motion for Summary Judgment violates two separate Federal Rules

 of Civil Procedure and should thus be stricken from the record. The Court will

 address each alleged violation in turn.

    A. Exhibit 1: “Claim File Documents Reasonable Proofs” (ECF No. 101-2)

       Defendant first argues that Plaintiff’s Exhibit 1, “Claim File Documents

 Reasonable Proofs” (ECF No. 101-2), is in violation of Federal Rule of Civil

 Procedure 5.2. ECF No. 103-1, PageID.4913. Rule 5.2 specifically lists redaction

 procedures for several types of information, including taxpayer identification

 numbers and birth dates. Fed. R. Civ. P. 5.2(a)(1), (2). Defendants argue that

 Plaintiff’s Exhibit 1 improperly includes both taxpayer identification numbers and

 birth dates. ECF No. 103-1, PageID.4913.

       In its Response, Plaintiff argues that Michigan state law supersedes the

 Federal Rule of Civil Procedure 5.2. See ECF No. 104-1, PageID.4974–75. The

 Supreme Court clarified the distinction between “substantive” and “procedural”

 laws in Hanna v. Plumer, 380 U.S. 460 (1965), over fifty years ago. In Hanna, the

 Court explained that a federal court sitting in diversity should determine whether a


                                           5
Case 2:19-cv-11458-GAD-APP ECF No. 112 filed 09/18/20         PageID.5553     Page 6 of 12




 federal procedural rule directly “collides” with the state law sought to be applied.

 Id. at 470–74. The Court explained:

       When a situation is covered by one of the Federal Rules, the question
       facing the court is a far cry from the typical, relatively
       unguided Erie choice: the court has been instructed to apply the Federal
       Rule and can refuse to do so only if the Advisory Committee, this Court,
       and Congress erred in their prima facie judgment that the Rule in
       question transgresses neither the terms of the Enabling Act nor
       constitutional restrictions.

 Hanna, 380 U.S. at 471. Put simply, if a direct collision exists, the federal rule ought

 to be applied if it is constitutional and within the scope of the Rules Enabling Act.

 Long v. Adams, 411 F. Supp. 2d 701, 706 (E.D. Mich. 2006) (citation omitted); see

 also Hunt v. Hadden, 127 F. Supp. 3d 780, 787 (E.D. Mich. 2015) (“State laws that

 collide with federal rules of procedure must yield, and the federal procedural rule

 governs in federal courts.”).

       Here, Plaintiff cites to MCL § 500.3152 for the proposition that Michigan law

 provides for a waiver of certain privileges applicable to medical records in litigation

 seeking No-Fault benefits. ECF No. 104-1, PageID.4975. Plaintiff argues that

 Michigan state law “supersedes the Federal Rule of Civil Procedure 5.2 which

 requires redaction, as any privileges are waived.” Id. The Court disagrees. Rule

 5.2 does not involve the issue of privileges. Rather, Rule 5.2 was adopted to address

 and protect privacy and security concerns of individuals by requiring parties to

 redact a limited amount of personal information in electronic court filings. See Fed.


                                            6
Case 2:19-cv-11458-GAD-APP ECF No. 112 filed 09/18/20          PageID.5554     Page 7 of 12




 R. Civ. P. 5.2 Advisory Comm. Note (2007). Redaction procedures, as outlined in

 Rule 5.2, are not equivalent to privileges applicable to medical records, as outlined

 in MCL § 500.3152. There is therefore no conflict between Michigan state law and

 a federal rule of procedure.

       The Court concludes that Federal Rule of Civil Procedure 5.2 applies. See

 Davis by Davis v. Jellico Comm. Hosp. Inc., 912 F.2d 129, 137 (6th Cir. 1990) (citing

 Hanna v. Plumer, 380 U.S. 460, 470 (1965)) (“Federal courts are to apply state

 procedural rules in diversity cases only when the federal rules of procedure do not

 address the situation presented.”). Moreover, the Court finds that Plaintiff’s Exhibit

 1 violates this federal rule. Accordingly, the Court will order Plaintiff to submit an

 amended exhibit in accordance with Rule 5.2’s requirements within two (2) days of

 this Order. The Court does not find it is appropriate to strike Plaintiff’s entire Motion

 for Summary Judgment based on this violation.

    B. Exhibit 3: Dr. Stefan Pribil’s Affidavit (ECF No. 101-4)

       Defendant next takes issue with a “self-serving, conclusory, and unsigned”

 affidavit by Plaintiff’s owner, Dr. Stefan Pribil. ECF No. 103-1, PageID.4915. This

 affidavit is attached to Plaintiff’s Motion for Summary Judgment as Exhibit 3. See

 ECF No. 101-4. Defendant contends that Dr. Pribil’s affidavit is not only unsigned,

 but is also improperly based on legal argument, conclusory allegations, and opinions.

 ECF No. 103-1, PageID.4915–16.


                                            7
Case 2:19-cv-11458-GAD-APP ECF No. 112 filed 09/18/20         PageID.5555     Page 8 of 12




       The Sixth Circuit and this Court have held that “affidavits must be signed and

 properly attested to be cognizable under Rule 56.” Sfakianos v. Shelby City Gov’t,

 481 F. App’s 244, 245 (6th Cir. 2012); Mich. State A. Philip Randolph Inst. v.

 Johnson, 2018 U.S. Dist. LEXIS 8659, at *5 n.1 (E.D. Mich. Jan. 19, 2018). Plaintiff

 concedes its error in Dr. Pribil’s affidavit, explaining that it mistakenly uploaded a

 “draft affidavit” to its Motion for Summary Judgment.               ECF No. 104-1,

 PageID.4977. Plaintiff attached the signed version of Dr. Pribil’s affidavit as an

 exhibit to its Response to the present Motion. ECF No. 104-4.

       The Court will order Plaintiff to submit Dr. Pribil’s amended, signed affidavit

 in accordance with Rule 56’s requirements within two (2) days of this Order. The

 Court does not find it is appropriate to strike Plaintiff’s entire Motion for Summary

 Judgment based on this violation. However, the Court takes notice of Defendant’s

 additional arguments as to the merits of Dr. Pribil’s affidavit; namely, Defendant

 avers that this affidavit, even if signed or sworn, would still not be appropriate under

 Rule 56(c)(4) in light of its “legal arguments, conclusory allegations, and opinions.”

 ECF No. 103-1, PageID.4916. The Court will thus revisit Defendant’s arguments

 as it relates to Dr. Pribil’s alleged lack of personal knowledge when it decides

 Plaintiff’s Motion for Summary Judgment (ECF No. 101).




                                            8
Case 2:19-cv-11458-GAD-APP ECF No. 112 filed 09/18/20         PageID.5556     Page 9 of 12




    C. Plaintiff’s Improper Requests for Relief

       Finally, the Court must address Plaintiff’s continued disregard for the Court’s

 Local Rules; Electronic Filing Policies and Procedures; and the Federal Rules of

 Civil Procedure. Indeed, it is evident that Plaintiff has failed to abide by the Court’s

 Electronic Filing Policies and Procedures concerning the filing of briefs in its

 Response to the present Motion. Specifically, Rule 5 requires that motions must not

 be combined with any other stand-alone document. “Motions must not be combined

 with any other stand-alone document.” R5(f), E.D. Mich. Elec. Fil. Pol. & Pro.

 Plaintiff, in addition to responding to Defendant’s arguments, makes two separate

 requests pursuant to two separate federal rules to amend its filings within its

 Response brief. ECF No. 104-1, PageID.4979–83. Plaintiff peculiarly makes these

 requests without filing any proper motions to obtain leave. Put simply, Plaintiff has

 once again violated the Court’s rules in a response to a motion that it violated the

 Court’s rules.

       This is not the first nor the second time the Court must address Plaintiff’s

 repeated failure to comply with these rules. For example, on April 21, 2020,

 Magistrate Judge Anthony P. Patti advised Plaintiff that the Court would strike

 future papers that do not comply with its rules and procedures. ECF No. 71,

 PageID.1736 (addressing violations of Federal Rule of Civil Procedure 7(b)(2),

 10(a); E.D. Mich. Electronic Filing Policies and Procedures 19(b)(3); and E.D.


                                            9
Case 2:19-cv-11458-GAD-APP ECF No. 112 filed 09/18/20         PageID.5557    Page 10 of 12




  Mich. Local Rule 7.1(d)(2)). Exactly one month later, on May 21, 2020, Magistrate

  Judge Patti explained how difficult it is for the Court to make sense of the numerous

  documents filed by Plaintiff’s office in light of its multiple violations. ECF No. 97,

  PageID.4554. Magistrate Judge Patti advised Plaintiff’s counsel on this date to “take

  the time to read [his] order and read the court rules, and read the local rules[.]” Id.

  He went on to say that reading such orders—specifically his April 21, 2020 Order

  (ECF No. 71)—would be the most beneficial place to start. Id. at PageID.4555.

        Plaintiff’s counsel has clearly not taken the time to read Magistrate Judge

  Patti’s April 21, 2020 Order. Indeed, Plaintiff’s counsel committed its present

  violation only three weeks after Magistrate Judge Patti’s clear directive. This is

  inexcusable. Accordingly, this Court will now require Plaintiff’s counsel to read the

  following, in their entirety, within seven (7) days of this Order: (1) the Eastern

  District of Michigan’s Local Rules; (2) the Eastern District of Michigan’s Electronic

  Filing Policies and Procedures; and (3) the Federal Rules of Civil Procedure.

  Moreover, the Court will require Plaintiff’s counsel to submit a statement

  acknowledging their completed review of the aforementioned rules and procedures.

  This required statement must be submitted to the Court within seven (7) days of this

  Order.

        The Court will not impose monetary sanctions at this time, including

  Defendant’s request for an award of costs and attorney’s fees, ECF No. 103-1,


                                            10
Case 2:19-cv-11458-GAD-APP ECF No. 112 filed 09/18/20       PageID.5558    Page 11 of 12




  PageID.4918; however, Plaintiff’s counsel is warned that their failure to comply

  with the aforementioned rules and procedures in the future will result in the

  imposition of appropriate monetary sanctions in incremental levels. This is the

  Court’s final warning on this recurring issue.

                             IV. CONCLUSION AND ORDER

        For the reasons articulated above, it is ORDERED that Defendant’s Motion

  to Strike ISPine, PLLC’s Motion for Summary Judgment [#103] is DENIED.

        IT IS FURTHER ORDERED that Plaintiff submit its amended exhibit (ECF

  No. 101-2) and affidavit (ECF No. 101-4) in accordance with the Federal Rules of

  Civil Procedure 5.2 and 56 within two (2) days of this Order.

        IT IS FURTHER ORDERED that Plaintiff’s counsel read the following, in

  their entirety, within seven (7) days of this Order: (1) the Eastern District of

  Michigan’s Local Rules; (2) the Eastern District of Michigan’s Electronic Filing

  Policies and Procedures; and (3) the Federal Rules of Civil Procedure.

        IT IS FUTHER ORDERED that Plaintiff’s counsel submit a statement

  acknowledging their completed review of the aforementioned rules and procedures

  within seven (7) days of this Order.




                                           11
Case 2:19-cv-11458-GAD-APP ECF No. 112 filed 09/18/20     PageID.5559      Page 12 of 12




        IT IS SO ORDERED.

  Dated:      September 18, 2020



                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge

                          CERTIFICATE OF SERVICE

            Copies of this Order were served upon attorneys of record on
              September 18, 2020, by electronic and/or ordinary mail.
                                /s/ Teresa McGovern
                                    Case Manager




                                         12
